Garrison, J.
The ordinance is infirm, whether the occupation tax be a police or a revenue measure, for the reason that there is no rational connection between the occupation that is taxed and the conditions that exempt from such tax.
Residence in the borough is admittedly not enough, and having a Tegular place of business is on the same footing, in the absence of a requirement that the business conducted at such place shall hear some relation to the wares so peddled.
To exempt a peddler of produce because he had a music store or a photograph gallery would he arbitrary in the extreme. Whether or not such suggested requirement would meet this defect is not up for decision.
The payment of real estate taxes on a residence or place of business affords no basis for exemption from an occupa*36tion tax; the two imposts are entirely unrelated. A nonresident might own and pay taxes on all the real estate in the borough and still be required to pay this occupation tax.
The grounds of exemption being thus arbitrary and illusory, the ordinance fails to support the conviction, which is set aside, with costs.